OPINION — AG — THE AG, AFTER CAREFUL CONSIDERATION OF THE STATEMENT OF FACTS SET FORTH IN YOUR LETTER AND THE PROVISIONS OF 59 Ohio St. 1961 327.16 [59-327.16] AND 59 Ohio St. 1961 327.22 [59-327.22] QUOTED THEREIN, AS WELL AS OTHER PERTINENT PROVISIONS OF THE 1959 STATE DENTAL ACT, IS OF THE OPINION THAT YOUR QUESTION BE ANSWERED IN THE AFFIRMATIVE, THAT IS, UNDER THE STATEMENT OF FACTS IN YOUR LETTER, THE AG IS OF THE OPINION THAT IT WILL BE "WITHIN THE OFFICIAL DISCRETION OF THE BOARD OF GOVERNORS OF REGISTERED DENTISTS TO ADOPT AN APPROPRIATE RULE AND REGULATION PROVIDING FOR THE HOLDING OF SAID JUNE, 1962 AN SUCH FURTHER EXAMINATION AS THEY OCCUR, AT ONE OF THE DENTAL COLLEGES MENTIONED ABOVE, UNTIL SUCH TIME WHEN PROPER FACILITIES BECOME AVAILABLE IN THE STATE OF OKLAHOMA". (FRED HANSEN)